COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER OF REINSTATEMENT
Appellate case:        No. 01-12-00967-CR; Richard Dennis Harris v. The State of Texas
Trial court case:      No. 1289692, in the 338th District Court of Harris County, Texas

       This appeal is reinstated on this Court’s active docket.

       It is so ORDERED.



Judge=s signature: /s/ Rebeca Huddle
                     Acting individually     Q Acting for the Court


Date: March 15, 2013